CRAWFORD, Judge
(dissenting):
32. If the majority want to hold that they will not permit a prosecution based upon a urinalysis where the sample, which has tested positive on three occasions, has been lost through no bad faith by the Government, they should simply say so. The majority (1) apply facts not in the record, (2) reject the history behind the Uniform Code of Military Justice and Manual for Courts-Martial, (3) reject precedent, and (4) fail to apply a harmless-error analysis.
33. It is untenable when a chain of custody is intact, a sample is tested positive three times, and then the sample is lost without any bad faith on the part of the Government, that the majority could conclude that a “use of cocaine” specification should be dismissed. But that is what has happened here. This is not a case where the Government has intentionally destroyed exculpatory material. If it were, I could agree with the majority.
34. Rather, this case and others appear to evidence a distrust of the urinalysis program en toto; an outlook that disregards the tools available to advocates to thoroughly test the program. See, e.g., United States v. Fisiorek, 43 MJ 244 (1995) (urinalysis); United States v. Sztuka, 43 MJ 261 (1995) (same); United States v. Nimmer, 43 MJ 252 (1995) (same); United States v. Moseley, 42 MJ 300 (1995) (same); United *290States v. Robinson, 39 MJ 88, 90 (CMA 1994) (Cox, J., dissenting) (same). The social cost of the majority’s holding and its impact on the security and fitness of our military units may eventually have an adverse effect on our national security. This outcome is a reminder of bygone days when this Court permitted military inspections but incredibly refused to allow “the fruits” of those inspections to be used “as evidence in a criminal or quasi-criminal proceeding.” United States v. Roberts, 2 MJ 31, 34 (1976).
35. The majority seem to rest their opinion on notions that “we may well be the only jurisdiction which permits” convictions “based solely” on urinalysis testing,1 United States v. Mack, 33 MJ 251, 256 (CMA 1991) (Cox, J., dissenting); that positive urinalyses ensure convictions;2 that the military is the only jurisdiction that prosecutes “use”;3 and that there are no tools available for the defense to rebut a positive urinalysis.4 All of these assumptions are factually inaccurate.
(1) Finding “Gross Negligence”
36. I specifically disagree with the finding of fact by the majority. They find that the Government acted with “gross negligence in destroying the accused’s urine sample.” ¶¶ 3 and 28. The prosecution’s direct examination of Dr. Modak on the motion to suppress was as follows:
Q: And then is it your opinion that the situation we are in now was due to an inadvertent mistake?
A: That is correct because we have not only this specimen but we have six more specimens which were also, you know, disposed of inadvertently along with this specimen.
On cross-examination as to the loss of the seven samples, which were all listed in one document, the defense asked:
Q: Would you agree, doctor, that losing seven positive results, placing them in a negative position, would be grossly negligent on the part of whoever did it?
A: Well it is negligent, no doubt about it, yes.
Q: Not only negligent, doctor; it would be grossly negligent, wouldn’t it?
A: Well, if you want to characterize it that way, yes.
Referring back to the earlier testimony, but this time with the members present, the defense asked Dr. Modak:
Q: Now you referred to the throwing away, the destruction of the urine specimens that was ostensibly my client’s as an inadvertent mistake. Now earlier in the hearing today we talked about it in terms a little more different than that, didn’t we? We talked about it in terms of being grossly negligent, did we not?
A: Well, you can [cjall it that.
Q: That is what you called it this morning, didn’t you?
A: Yes, it is negligent, no doubt about it. Q: So whoever was the lab tech or the technician or whoever was running this thing, when they destroyed that frozen sample, then that was a bad mistake?
A: Yes, it was.
37. To convert these exchanges to a finding of gross negligence by this Court is unwarranted. The military judge found there *291was no bad faith, and the court below found “a lack of due diligence in the care of this important evidence.” 39 MJ 1107, 1110 (1994). Neither of these, however, can be equated to “gross negligence,” in my judgment.
(2) Code and Manual
38. In addition to disagreeing with the majority’s factual findings, I also disagree with their discussion concerning the Uniform Code, the Manual for Courts-Martial, and the Constitution.
39. The Supreme Court of the United States has said that “[a] court’s duty to enforce an agency regulation is most evident when compliance with the regulation is mandated by the Constitution or federal law.” United States v. Caceres, 440 U.S. 741, 749, 99 S.Ct. 1465, 1470, 59 L.Ed.2d 733 (1979); see also United States v. McGraner, 13 MJ 408, 415 (CMA 1982) (following Caceres rationale).
40. Based upon what I believe is a misapplication of Article 46, Uniform Code of Military Justice, 10 USC § 846 (“the statutory right of ... access to evidence”) (¶ 19) and RCM 703(f)(2), Manual for Courts-Martial, United States, 1984, the majority conclude that courts have considerable “discretion to fashion an appropriate remedy if lost ‘evidence is of such central importance to an issue that it is essential to a fair trial.’” ¶26. But the majority have applied this discretion only to the now Courts of Criminal Appeals. ¶ 2 n. 1.
41. Misreading Article 46 and RCM 703 to find a substantial right worthy of protection is to ignore the role of the Rules for Courts-Martial in the hierarchy of military authority as well as to ignore the history behind Article 46 and RCM 703 in particular. RCM 703 is entitled: Production of witnesses and evidence. The specific provision cited by the majority, RCM 703(f), is based on ¶ 115a and c, Manual for Courts-Martial, United States, 1969 (Revised edition), and United States v. Toledo, 15 MJ 255 (CMA 1983). See Drafter’s Analysis of RCM 703(f), 1984 Manual, supra at A21-36.
42. Paragraph 115a, 1969 Manual, supra, provided for attendance of witnesses and set forth procedures for requesting witnesses. In fact, this paragraph was amended based on the cases from this Court requiring the attendance of witnesses. Para. 115a, Analysis of Contents, 1969 Manual, supra at 23-1 (Dept, of the Army Pamphlet 27-2, July 1970).
43. Paragraph 115c provided for disclosure of certain documents or other evidentiary material in the “custody and control of military authorities.” Again this was amended based on decisions from this Court construing “use” of documents and evidence in the control of the military. Id It is certainly a stretch of the Manual to give the intermediate appellate court the ability to suppress evidence based on loss of a sample that was tested three times and each time found to contain cocaine.
44. Article 46 does not justify the majority’s position either. Article 46 provides as follows:
The trial counsel, the defense counsel, and the court-martial shall have equal opportunity to obtain witnesses and other evidence in accordance with such regulations as the President may prescribe. Process issued in court-martial cases to compel witnesses to appear and testify and to compel the production of other evidence shall be similar to that which courts of the United States having criminal jurisdiction may lawfully issue and shall run to any part of the United States, or the Territories, Commonwealths, and possessions.
45. At the time the Uniform Code of Military Justice was drafted, there was a question as to application of the Bill of Rights to servicemembers. Compare Henderson, Courts-Martial and the Constitution: The Original Understanding, 71 Harv.L.Rev. 293 (1957), with Wiener, Courts-Martial and the Bill of Rights: The Original Practice I and II, 72 Harv.L.Rev. 1 and 266 (1958). Thus, Congress ensured servicemembers were accorded the privilege against self-incrimination: Art. 31, UCMJ, 10 USC § 831; the right of confrontation and compulsory process: Art. 46; the right to counsel: Art. 27, UCMJ, 10 USC § 827; protection against *292double jeopardy: Art. 44, UCMJ, 10 USC § 844; and protection against double punishment: Art. 63, UCMJ, 10 USC § 863 (1983).
(3) Precedent
(A) Constitution
46. The majority misapply precedent from this Court and the Supreme Court. It is interesting to contrast this case with California v. Trombetta, 467 U.S. 479, 104 S.Ct. 2528, 81 L.Ed.2d 413 (1984), and Arizona v. Youngblood, 488 U.S. 51, 109 S.Ct. 333, 102 L.Ed.2d 281 (1988).
47. Justice Marshall asserted in Trombetta: “The record contains no allegation of official animus towards respondents or of a conscious effort to suppress exculpatory evidence.” He said that the duty to preserve evidence is “limited” to that which is “expected to play a significant role in the suspect’s defense.” 467 U.S. at 488, 104 S.Ct. at 2533. To meet the constitutional standard, the “evidence must both possess an exculpatory value that was apparent before the evidence was destroyed, and be of such a nature that the defendant would be unable to obtain comparable evidence by other reasonably available means.” Id at 489, 104 S.Ct. at 2534. While apparent exculpatory value is not defined, it is certainly hard to understand how thorough positive tests satisfy any definition of that term.
48. Much of the uncertainty surrounding the standard in Trombetta was clarified in Arizona v. Youngblood 488 U.S. 51, 109 S.Ct. 333, 102 L.Ed.2d 281 (1988). See also United States v. Mobley, 31 MJ 273 (CMA 1990) (following the Youngblood bad-faith standard). The Arizona appellate court reversed Youngblood’s conviction on charges of child molestation, sexual assault, and kidnapping based on the state’s failure to properly “preserve semen samples from” the 10-year old victim’s body and clothing. The state appellate court noted that “it did ‘not imply any bad faith on the part of the State,’ ” but still reversed the conviction. 488 U.S. at 55, 109 S.Ct. at 336. It reasoned: “[W]hen identity is an issue at trial and the police permit the destruction of evidence that could eliminate the defendant as the perpetrator, such loss is material to the defense and is a denial of due process.” Id at 54, 109 S.Ct. at 335, quoting 153 Ariz. 50, 734 P.2d 592, 596 (1986).
49. This state court decision, however, was reversed by the Supreme Court, which made clear in Youngblood that proof of negligence is not enough to satisfy the bad-faith standard. The Chief Justice stated that “unless a criminal defendant can show bad faith on the part of the police, failure to preserve potentially useful evidence does not constitute a denial of due process of law.” 488 U.S. at 58, 109 S.Ct. at 337.
50. Further, in a footnote in Youngblood, the Court emphasized that the police did not know that the evidence would have exculpate ed the defendant at the time they failed to preserve the evidence. The Court concluded: “The presence or absence of bad faith by the police for purposes of the Due Process Clause must necessarily turn on the police’s knowledge of the exculpatory value of the evidence at the time it was lost or destroyed.” Id at 56 n. *, 109 S.Ct. at 336 n. *. In summary, Youngblood requires the defendant to prove that the evidence was exculpatory and that the Government knew it was. Neither of these factors is present in this record.
51. Justice Stevens, concurring in the Youngblood judgment, noted that the police interest in preserving evidence is just as strong or stronger than that of the defendant. Id at 59, 109 S.Ct. at 338. Justice Stevens also asserted how “unlikely” it was that the accused was prejudiced because the defense had an opportunity to explain how the State failed to preserve the evidence and to argue how the evidence could have exonerated him. Id at 59,109 S.Ct. at 338. Moreover, the jury was instructed: “If you find that the State ... allowed to be destroyed or lost any evidence whose content or qualify are in issue, you may infer that the true fact is against the State’s interest.” Id at 59-60, 109 S.Ct. at 338. Requesting such an instruction was one of the options available to the accused in this case. See State v. Lang, 463 N.W.2d 648 (N.D.1990). The instruction may even be required under some instances. *293State v. Jando, 397 N.W.2d 59 (N.D.1986); see also United States v. Kern, 22 MJ 49, 52 (CMA 1986).5
52. Prior to the Youngblood decision, this Court, in applying Trombetta, indicated in Kern that remedial action, including dismissal, should only be undertaken “where bad faith is clearly demonstrated.” 22 MJ at 52.
53. As in Youngblood, the defense in Kern was allowed to argue that destruction of the evidence was circumstantial evidence that there may have been an imperfect chain of custody, thus undermining a link with that accused or raising an inference of improper testing. The defense also argued that all they could do was have a retest, but they were denied that opportunity. It was the loss of the urine sample that allowed the defense to argue that this laboratory could not be trusted.
54. By rejecting our own as well as Supreme Court precedent which requires a showing of bad faith, the majority fail to recognize why the bad-faith standard has been set forth in the first place. This standard reflects the logical incentives involved in the preservation of evidence. After a Sample has been tested three times with positive results each time, there is no incentive or the slightest reason for the Government to destroy the evidence. In fact, I am certain that the Government would have been more than happy to have the defense test the evidence. Of course, the contrary incentive would apply if any or all three tests had been negative. Thus, one realizes why the Supreme Court has required a showing of bad faith.
55. There are many instances pertaining to a trial when facts cannot be reconstructed, but the remedy is not exclusion. Examples include situations such as where a defense counsel is unable to attend a lineup or where a drunk driver submits to a breathalyzer but no video or tape recording is made of the event. The remedy is a thorough examination of the evidence surrounding the result rather than exclusion of the evidence.
(B) Regulations
56. This Court has echoed this conclusion in prior cases. In United States v. Johnston, 41 MJ 13, 16 (1994), this Court stated:
[A] violation of [a] DoD Directive should not lead to exclusion of the evidence---We specifically reject the view that this Court has carved out a special exception for urinalysis test results that would determine admissibility based upon DoD and service directives rather than the Military Rules of Evidence.
Implicit in this language is the view that exclusion was not necessary because no substantial right was implicated.
57. We came to a similar conclusion in deciding that a pretrial delay which violated Air Force rules for processing charges did not warrant dismissal of the charges. United States v. McGraner, 13 MJ at 417. In McGraner, the Court noted that (1) the regulation did not grant the remedy sought; (2) “the time standards were prescribed primarily for ‘management’ purposes, rather than to protect the rights of accused persons”; (3) dismissal is a “drastic remedy” which the Supreme Court has said to use sparingly (United States v. Morrison, 449 U.S. 361, 101 S.Ct. 665, 66 L.Ed.2d 564 (1981)); (4) there was no reliance on the standards in the regulations, and (5) the “guidelines were not promulgated in order to implement” defendant’s “speedy trial or due process rights or to provide specificity to some general standard ... in the Constitution, the Uniform Code, or the Manual for Courts-Martial.” 13 MJ at 417-18.
58. Other courts have also chosen not to apply the exclusionary rule when deciding cases where a governmental regulation, or in some cases even a statute, has been violated. See, e.g., In re Shain, 978 F.2d 850 (4th Cir.1992) (reporter’s attempts to quash subpoenas must fail despite Department of Justice failure to follow regulations); United States v. Nuth, 605 F.2d 229, 233-34 (6th Cir.1979) (evidence obtained by IRS in viola*294tion of agency rules requiring warnings under Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966), should not be suppressed); accord United States v. Snowadzki, 723 F.2d 1427, 1430-31 (9th Cir.), cert, denied, 469 U.S. 839, 105 S.Ct. 140, 83 L.Ed.2d 80 (1984); United States v. Holsworth, 7 MJ 184, 186 (CMA 1979) (exclusionary rule not applied to evidence seized during premature random inspection made in violation of Air Force regulations); People v. Martinez, 898 P.2d 28, 31-33 (Colo.1995) (evidence obtained from extrajurisdictional search not suppressed because no deprivation of constitutional right); Pennsylvania Steel Foundry & Machine Co. v. Secretary of Labor, 831 F.2d 1211 (3d Cir.1987) (declined to apply exclusionary rule to evidence obtained in violation of OSHA regulations); United States v. Hensel, 699 F.2d 18, 29 (1st Cir.) (“lack of statutory authority and the contravention of a regulation do not automatically invoke the exclusionary rule”), cert, denied, 461 U.S. 958, 103 S.Ct. 2431, 77 L.Ed.2d 1317 (1983); United States v. Mangieri, 694 F.2d 1270, 1284 n. 15 (D.C.Cir. 1982) (suppression may not be appropriate remedy “[e]ven if the government had violated a statute”).
59. Notably, in United States v. Pollard, 27 MJ 376 (CMA 1989), citing Caceres, ¶ 39, we specifically considered the urinalysis program and held that:
deviating from a regulation or instruction which sets out procedures for collecting, transmitting, or testing urine samples does not render a sample inadmissible as a matter of law; however, such deviation may be considered along with all other factors in determining if the evidence lacks sufficient reliability to be considered by the finders of fact.
27 MJ at 377.
(4) Harmless Error
60. While Article 59(a), UCMJ, 10 USC § 859(a), specifically prohibits reversal for harmless error, the majority does not even discuss that concept. Article 59(a) provides: “A finding or sentence of a court-martial may not be held incorrect on the ground of an error of law unless the error materially prejudices the substantial rights of the accused.” Here there was no prejudice in fact. Period. The three tests that were performed all tested positive. The fact that another test might have tested negative is not a ground for reversal. In effect, one might argue that Youngblood is too broad in one sense because it seems to provide for imposition of a sanction even though no prejudice was shown.
Conclusion
61. What the majority appear to be doing is invoking their supervisory authority to reject the bad-faith requirement. Inherent in the majority’s opinion is the view that a bad-faith showing is too difficult to prove, and fundamental fairness requires dismissal of the charges when a regulation gives a defendant a right to retesting. The majority insist on this remedy even though the defense had the opportunity to present the issue of the lost sample to the factfinders and to argue and draw inferences against the Government’s interests as well as to request available instructions. I suggest that in the long run the defense is better off without the opportunity to retest the lost evidence. And that, of course, is the rationale behind the Youngblood requirement for a bad-faith standard.
62. The majority make no distinction between government culpability and the nature of the evidence excluded. Yet, the Supreme Court has indicated that, where peijured evidence which obviously impacts on the truth-seeking process is presented, then the sanction is more severe than where the evidence is only speculatively exculpatory. United States v. Mezzanatto, — U.S. -, -, 115 S.Ct. 797, 803, 130 L.Ed.2d 697 (1995); Jenkins v. Anderson, 447 U.S. 231, 238, 100 S.Ct. 2124, 2129, 65 L.Ed.2d 86 (1980). Here, three tests have shown that the evidence in question is strongly incriminating. Any analysis in this case as to the exercise of discretion must include an examination of harm to the defendant. There was NONE!
63. In effect, suppression of this evidence penalizes the wrong parties. The impact of *295the majority’s decision may well be elimination of the regulation’s requirement that samples be held for testing. I hope not.
64. In conclusion, I suggest that, rather than requiring dismissal of the charges, the Court should assess the prior results, the potential error rates, and the challenges made to the collection, transportation, and testing of the evidence. This will give the Court a proper focus on the key issues.6 Youngblood suggests an approach that allows options or sanctions for a defendant’s use where the evidence is not excluded. Here, there is no discussion by the majority of the many alternatives available to the defense. Surely, a more rigorous analysis is required before reaching the result obtained by the majority.
65. Foremost, this case is an unwarranted extension of Mosley. Mosley was designed so that neither the convening authority nor the intermediate appellate court could reverse a military judge unless there was an abuse of discretion by that judge. This is a case of discretion run amuck. We have consistently asked military judges to set forth reasons for their rulings as well as to consider the alternatives or the factors involved. Here, that was done, but both the Court of Military Review and this Court chose to ignore that effort. For all these reasons, I must dissent from any confirmation of the flawed analysis by the court below.

. But see State v. Santeyan, 136 Ariz. 108, 664 P.2d 652 (1983) (2 urinalysis tests obtained from defendant during treatment in hospital admitted in evidence over objection — reversed because performed during treatment and thus privileged); State v. Blackwell, 809 P.2d 135 (Utah App.1991) (conviction of several offenses, including possession of a controlled substance; urinalysis admitted to bolster evidence of possession of methamphetamines [found in his possession]).


. The U.S. Army Clerk of Court’s records show the acquittal rates for use of a drug for fiscal year 1993 was 60 percent and, 1994, 52 percent.


. See, e.g., Morales v. United States, 344 F.2d 846 (9th Cir.1965) (rejected, inter alia, defendant's argument that California "use” statute as applied to him was violative of the Fourteenth Amendment); State v. Olea, 182 Ariz. 485, 491, 897 P.2d 1371, 1377 (App.1995) (upheld conviction for drug use and did not find "use" statute void for vagueness); People v. Jones, 189 Cal.App.3d 398, 405, 234 Cal.Rptr. 408, 413 (1987) (defendant convicted of use of heroin via urinalysis results as well as injection marks).


. See, e.g., K. Zeese, Drug Testing Legal Manual (1995); E. Imwinkelried, The Methods of Attacking Scientific Evidence (2d ed. 1992).


. In fact the defense could have requested an instruction based on the loss of the evidence, which would say that the court members may infer that the test would have been unfavorable te the Government if no reasonable explanation was given for the loss. See State v. Lang, 463 N.W.2d 648 (N.D.1990).


. See n. 4, supra.